Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 09, 2021

The Court of Appeals hereby passes the following order:

A21A0344. CITY OF ATLANTA v. WOOD.

      The above-styled appeal is hereby DISMISSED as moot in light of the opinion
issued in the related case of Wood v. City of Atlanta.1

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/09/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
          Case No. A21A0257.